Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32 and 37-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,688,584 in view of Hartman. It would be obvious from Hartman to employ the organic fertilizer product formed according to the process recited in the claims of US 9,688,584 in a soil conditioning method in which at least one parameter of conditioning in treated soil is compared with an equivalent measurement in an equivalent soil not treated with the fertilizer. One of ordinary skill in the art would be motivated to do so, since Hartman establishes the conventionality of comparing chemically treated soils with equivalent soils that were not treated in Paragraph [0023]. Applicant’s argument, that Hartman’s processing method does not produce any product similar to applicant’s claimed liquid composition, is not convincing, since Hartman is relied upon merely to establish the conventionality of comparing chemically treated soils with equivalent soils that were not treated. The claims of US 9,688,584 are relied upon to show the liquid composition recited in applicant’s claims. 
Claims 31, 32 and 37-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10618851 in view of Hartman. It would be obvious from Hartman to employ the organic fertilizer product formed according to the process recited in the claims of US 10618851 in a soil conditioning method in which at least one parameter of conditioning in treated soil is compared with an equivalent measurement in an equivalent soil not treated with the fertilizer. One of ordinary skill in the art would be motivated to do so, since Hartman establishes the conventionality of comparing chemically treated soils with equivalent soils that were not treated in Paragraph [0023]. Applicant’s argument, that Hartman’s processing method does not produce any product similar to applicant’s claimed liquid composition, is not convincing, since Hartman is relied upon merely to establish the conventionality of comparing chemically treated soils with equivalent soils that were not treated. The claims of US 10618851 are relied upon to show the liquid composition recited in applicant’s claims. 
Claims 31, 32 and 37-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9994493 in view of Hartman. It would be obvious from Hartman to employ the organic fertilizer product formed according to the process recited in the claims of US 9994493 in a soil conditi9oning method in which at least one parameter of conditioning in treated soil is compared with an equivalent measurement in an equivalent soil not treated with the fertilizer. One of ordinary skill in the art would be motivated to do so, since Hartman establishes the conventionality of comparing chemically treated soils with equivalent soils that were not treated in Paragraph [0023]. Applicant’s argument, that Hartman’s processing method does not produce any product similar to . 
Claims 31, 32 and 37-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10343953 in view of Hartman. It would be obvious from Hartman to employ the organic fertilizer product formed according to the process recited in the claims of US 10343953 in a soil conditi9oning method in which at least one parameter of conditioning in treated soil is compared with an equivalent measurement in an equivalent soil not treated with the fertilizer. One of ordinary skill in the art would be motivated to do so, since Hartman establishes the conventionality of comparing chemically treated soils with equivalent soils that were not treated in Paragraph [0023]. Applicant’s argument, that Hartman’s processing method does not produce any product similar to applicant’s claimed liquid composition, is not convincing, since Hartman is relied upon merely to establish the conventionality of comparing chemically treated soils with equivalent soils that were not treated. The claims of US 10343953 are relied upon to show the liquid composition recited in applicant’s claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “selected from…and” is improper Markush or alternative terminology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736